 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 19-CR-3020-JAH
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   ROMAN ROMO-HERNANDEZ,
12
                  Defendant
13
14
15         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Roman Romo-Hernandez without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral.
19         IT IS SO ORDERED.
20
21         DATED: September 6, 2019

22
23
                                                 _______________________________
24                                               HON. JOHN A. HOUSTON
25                                               UNITED STATES
                                                 DISTRICT COURT JUDGE
26
27
28
